DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Amendment filed 01/30/2022.

Response to Arguments
Claims 9 – 13 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 9 – 13 remain rejected. The rejection under Double Patenting to claims 9 – 13 are withdrawn in view of the Terminal Disclaimer. 
Applicant's arguments filed with respect to claims 9 – 13 have been fully considered but they are not persuasive.  The rejection below is modified in view of the language omitted in the amendments presented. The amended language added is also addressed in the rejection below.

Applicant argues that there is no teaching in Iwasaki, Parsons or Gross separately or in combination of the amended language “wherein the only pages include an added visual distinction to allow cognitive pattern recognition”.
In response to Applicant’s argument, the Examiner submits that Iwasaki in combination with Parsons teaches wherein the only pages include an added visual distinction to allow cognitive pattern recognition. Iwasaki in paragraph 72 teaches any technique can be used to identify the pages meeting the search criterion and examples of techniques for identifying particular pages include displaying those pages in color, examiner understands that displaying the particular pages in color is an added visual distinction (a different format) as claimed. In response to applicant's argument that “to allow cognitive pattern recognition” is not taught by Iwasaki or Parsons separately or in combination, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Iwasaki can perform the intended use of cognitive pattern recognition as the pages that meet the criteria searched are easily recognized of the pattern of matching with the color distinction of pages.
Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 – 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masajiro Iwasaki (‘Iwasaki’ herein after) (US 2009/0183115 A1) further in view of Vincent L. Parsons (‘Parsons’ herein after) (US 7,689,933 B1).

With respect to claim 9,


Parsons however teaches wherein the first display and the second display are presented adjacent to each other to show the progressive relationship of the one page from the only pages (Parsons, figures 1, 2 elements #115-1, #115-2, #115-3 three display regions, column 2 lines 13 – 67 explain display region in screen for displaying a multi-page documents, the second region includes a preview of corresponding sub-content such as a respective set of thumbnail images associated with a respective content item and column 5 lines  53 – 67).
It would have been obvious to one of ordinary skill in the art of data processing at the time of the present invention to combine the teachings of cited references because both references are directed to the same field of study, namely searching documents, images and retrieving the search results efficiently. Furthermore, Parsons’s multiple panel visual display enables the user to preview data or results found in Iwasaki’s method in Abstract and column 2 lines 3 – 12, Parsons.

With respect to claim 10,
Iwasaki as modified teaches the method of claim 9, wherein the search text is highlighted in the one page (paragraph 72 teaches displaying in color the pages that meet the search criteria, paragraph 82 teaches in the result display highlighting the matching character string, Iwasaki).  

With respect to claim 11,
Iwasaki as modified teaches the method of claim 10, wherein the search text is highlighted in the only pages (figure 22, Figure 22, has a first display of the documents with keywords found similar to figure 16, element 2201 of figure 22 is a second display with text found highlighted, paragraph 119 “the list-display processing unit 2011 displays in a window 2201 the thumbnails and detailed information of 

With respect to claim 12,
Iwasaki as modified teaches the method of claim 9, wherein the search text comprises at least two words (paragraph 51 teaches when the search criterion for pages includes a plurality of character strings, Iwasaki).  

With respect to claim 13,
Iwasaki as modified teaches the method of claim 9, wherein the only pages is displayed in a common image format (CIF) (figures 17, 18, throughout the disclosure and the figures thumbnail display of relevant pages is shown which is equivalent to CIF (common image format), Iwasaki).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0233692 A1, Lisa et al. teaches displaying results with varied highlight color options and excluding search terms if needed.
US 2008/0134093 A1, Dharmarajan et al. teaches highlighting search terms in thumbnail versions.
US 2011/0106813 A1, Jensen et al. allows user to set variable features for the display of results, including variety of highlighting functions.

US 2013/0124555 A1, Duquene et al. teaches search results and their filtration/refinement using multiple windows.
US 2011/0055691 A1, Carlen et al. teaches visual distinction of search terms in display and using more than one pane/area of display concurrently and further refinement of search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 02/23/2022

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166